Citation Nr: 1313423	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had recognized guerilla service from October 1944 to August 1945, followed by regular Philippine Army service from August 1945 to March 1946.  The Veteran died in October 2002.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2002; the Veteran's death certificate reflects that the immediate cause of death was cardio-respiratory arrest with the underlying cause being listed as "senescence age."

2.  At the time of the Veteran's death, service connection was in effect for severe injury to muscle groups I and III, right shoulder, residual of shrapnel wound, rated as 40 percent disabling.  This was the Veteran's only service-connected disability.  His combined disability rating was 40 percent.

3.  The Veteran's fatal cardio-respiratory arrest was not the result of an in-service disease or injury.

4.  A service-connected disability was not a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate claims pending before VA on or after May 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO notified the appellant of the evidence needed to substantiate her claim in letters dated in October 2009 and March 2011.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence she was expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In the context of a claim for service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a disability not yet service-connected.  Unlike a claim to reopen, an original claim for service connection for the cause of a Veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the October 2009 and March 2011 letters, the appellant was provided an explanation of the evidence and information required to substantiate her claim based on a previously service-connected disability, and was notified of the disability for which the Veteran was service-connected at the time of his death.  She was also notified of the evidence necessary to establish entitlement to service connection for the cause of the Veteran's death based on a disability not yet service-connected.

With respect to the timing of the notice that was provided, even though VCAA notice was not provided until after the initial denial of the claim in 2006, the RO subsequently readjudicated the claim based on all the evidence in a supplemental statement of the case issued in January 2013, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Therefore, the appellant has not been precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision being rendered.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and obtaining a medical opinion when necessary.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), post-service reports of VA and private treatment, his death certificate, and one private medical opinion addressing the cause of the Veteran's death.  The record also includes two VA examination reports addressing the etiology of the Veteran's fatal cardio-respiratory arrest.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of Death

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

Entitlement to DIC based on service connection for the cause of death is determined in accordance with the law applicable to determinations of entitlement to compensation for service connected disability or death in Chapter 11 of 38 U.S.C.A.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

As noted above, the Veteran died in October 2002.  His death certificate lists the immediate cause of death as cardio-respiratory arrest with "senescence age" listed as the underlying cause.  There were no other conditions listed as contributing to his death. 

The Veteran's STRs are negative for any heart disorders and there is no competent medical evidence relating the fatal heart condition directly to the Veteran's service.  Indeed, the appellant does not even contend that the Veteran experienced cardiovascular disability in service or that his fatal cardio-respiratory arrest was directly related to his military service.  Rather, she argues that the Veteran's fatal cardio-respiratory arrest was caused by his service-connected right shoulder disability.  Specifically, she contends that the Veteran's right shoulder disability caused excruciating pain which in turn caused the hypertension, paralysis of the limbs, and stroke that in turn caused the Veteran's fatal cardio-respiratory arrest.

At the time of his death, the Veteran was service-connected for right shoulder muscle injuries resulting from a gunshot wound.  This disability was rated as 40 percent disabling.  As noted above, this service-connected disability was not listed on the death certificate as causing or contributing to his death.  Nevertheless, there are several medical opinions of record which address the relationship between the Veteran's service-connected right shoulder disability and his cause of death.  

A November 2006 affidavit from R.M.C., M.D., reflects that he was Chief of the Dingras District Hospital from 1975 until June 2002 and that during this time, he was the "consultant" and "attending physician" of the Veteran.  R.M.C. states that the Veteran complained of right shoulder pains "emanating from his gunshot wound" and that "in the course of his sufferings", the Veteran developed hypertension leading to his paralysis because of the "inevitable deteriorating strength to fight the pains of his gunshot wound."  R.M.C. concluded by stating that he confirmed "that the caused[sic] of his death primarily due to the gunshot wound."  

There are also two VA examination reports dated in April 2010 and April 2011.  The April 2010 VA examination report shows that the Veteran's claims file was thoroughly reviewed, including post-service medical evidence and the Veteran's service treatment records (STRs) detailing the original shrapnel wound to his right arm/shoulder area.  The examiner noted that review of the Veteran's claim file revealed injury to the muscle groups I and III on the right shoulder from shrapnel wound with deformity and injury to the deltoid and suprascapular muscles incurred in May 1945.  The examiner noted that the records then show the Veteran had "on and off" pain since 1969 in the right upper scapular area, right shoulder girdle to the right upper extremity, diagnosed as neuritis.  The examiner stated that neuritis is a general term for inflammation of a nerve or the general inflammation of the peripheral nervous system.  Symptoms depend on the nerves involved, but may include pain, paresthesia, paresis, hypoesthesia (numbness), anesthesia, paralysis, wasting, and disappearance of the reflexes.  

The examiner noted that the Veteran's attending physician claimed that the Veteran succumbed in October 2002 primarily due to gunshot wound on the right shoulder, for which he developed hypertension which led to paralysis secondary to a stroke in 1995.  The attending physician opined that it was because of the stroke that the Veteran ultimately became weak and eventually expired seven years after.  The VA examiner questioned why if this was so, then why would it take 50 years after the onset of the shoulder wound for the Veteran to have a stroke?  The VA examiner noted that there were no records whatsoever to document that the Veteran developed hypertension within five to ten years after incurring the shoulder wound.  The VA examiner opined that if the shoulder wound indeed caused the hypertension, then the Veteran would have had records of blood pressure elevations earlier in his life.  The examiner stated that the occurrence of a stroke due to hypertension 50 years after the shoulder wound injury would have been due to other factors like aging or probability of dyslipidemia or other metabolic disorders not because of the wound incurred in 1945.  The VA examiner also noted that there were discrepancies with the claimed total paralysis of the limbs by the attending physician and findings on VA examination done in Laoag.  The VA examiner noted that the Veteran submitted letters with pictures of him in a sitting position and in a lateral position with the right upper extremity as support.  The examiner opined that if the involved extremity was in severe pain sufficient to cause hypertension, then the Veteran would not have been able to sustain such a position.  The VA examiner also noted that the VA examination report from April 2002 showed three out of five on manual muscle testing on all extremities (which is presumably inconsistent with complete paralysis).  The examiner opined that the Veteran might have sustained permanent disabilities like peripheral neuropathy on his right shoulder from the shrapnel wound in 1945 but that there was no evidence available to document that it caused the stroke in 1995 and the Veteran's demise in October 2002.  The VA examiner concluded that based on this rationale, it was less likely as not the cause of the Veteran's death.

An April 2011 VA examination report reflects that the examiner conducted a thorough review of the Veteran's claims file with specific reference to STRs and post-service medical evidence.  After review of the evidence, the examiner opined that it was less as likely as not that the Veteran's service-connected right shoulder muscle injury contributed to the Veteran's cause of death or had a material influence to cause death, or aided or lent assistance to the production of death.  The VA examiner noted that the appellant's argument was that due to the pains from the Veteran's shoulder muscle injury, he developed debility, eventually leading to hypertension, then stroke, then further debility.  To show a causal relationship would be to say that the shoulder muscle injuries sustained in 1945 caused (or combined with other disabilities, caused) the Veteran's death.  The Veteran's death certificate states cardio-respiratory arrest secondary to senescence as the cause of death.  The muscle injury could not have caused cardio-respiratory arrest, nor could it have contributed to senescence.  The examiner explained that, according to Wikipedia, senescence (or biological aging) is the change in the biology of an organism as it ages after its maturity.  In layman's terms, this might be understood as to mean that the cause of death is due to cardio-respiratory arrest due to old age.  The contribution of the shoulder muscle injury to the Veteran's demise was, if at all attributable, only to the fact that he had limited range of motion of the right upper extremities, hence limited range of motion at a relatively young age.

With respect to the question of whether it is at least as likely as not that the Veteran's service-connected disabilities are of such severity as to have had a material influence in accelerating his death, the VA examiner again noted that the Veteran's death certificate listed cardio-respiratory arrest secondary to senescence as the cause of death.  The examiner then reasoned if we need to establish that the injury to the shoulder incurred in 1946 could have aggravated or accelerated the Veteran's death, we would need to prove that the shoulder injury had a direct hand in causing the immediate cause of death of the Veteran.  In this case, it would be to prove that the injury to the shoulder muscles aggravated or contributed to the Veteran's senescence.  As this is highly unlikely, then it is to be opined that it is less as likely as not that the injury to the shoulder muscles could have accelerated the Veteran's death.  The examiner concluded by noting that the Veteran had other co-morbid conditions such as stroke and hypertension which could have been material to the Veteran's demise.

The evidence addressing the salient question of whether the Veteran's death was caused by a service-connected disability includes some evidence supporting the appeal and some evidence weighing against the appeal.  Under such circumstances, the Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In making all determinations, the Board must also fully consider the lay assertions of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

For the following reasons, the Board finds the preponderance of the evidence weighs against the appeal.  Initially, the Board acknowledges that it considered the appellant's statements regarding the relationship between the Veteran's service-connected right shoulder disability and his cause of death.  However, the Board finds that the question of whether the Veteran's muscle injury caused hypertension and paralysis of the limbs which in turn caused the Veteran's fatal cardio-respiratory attack is a complex medical question that the appellant, as a layperson with no specialized medical training, is not qualified to address.  As such, her statements have no probative value.

The only competent medical evidence weighing in favor of the appellant's claim is the November 2006 affidavit from R.M.C., M.D., which indicates that he was an "attending physician" of the Veteran.  R.M.C. opined that the Veteran's gunshot wound caused right shoulder pains which caused the Veteran to develop hypertension leading to his paralysis and that the primary cause of the Veteran's death was the gunshot wound incurred in service.  The Board finds this opinion has low probative value for several reasons.  First, the physician does not appear to have reviewed any of the Veteran's STRs or post-service treatment records as he makes reference to no supporting treatment records.  Second, the physician provides no rationale to support his opinion that the gunshot wound caused hypertension and paralysis which led to the fatal cardio-respiratory attack.  Third, there is some question as to the accuracy of the factual premise of the opinion.  The physician indicates that the Veteran had paralysis and that the hypertension and paralysis led to the fatal cardio-respiratory attack.  However, as detailed by the April 2010 VA examiner, there is competent evidence of record indicating that the Veteran did not have paralysis of his limbs, including a photograph submitted by the Veteran showing him supporting his upper body weight on his arm and a 2002 VA examination report showing that manual muscle testing of the Veteran's limbs revealed strength of three out of five, which is presumably inconsistent with paralyzed limbs.

On the other hand, the April 2010 and April 2011 VA examination reports reflect that both examiners thoroughly reviewed the Veteran's claims file, including his STRs, the post-service medical evidence, and the November 2006 affidavit from R.M.C.  The April 2010 VA examiner concluded that although the Veteran might have sustained permanent disabilities like peripheral neuropathy in his right shoulder from the shrapnel wound in 1945, there was no evidence documenting that the right shoulder wound caused the stroke in 1995 and the Veteran's demise in October 2002.  The VA examiner concluded that the service-connected right shoulder disability was less likely as not the cause of the Veteran's death.  In support of her opinion, the April 2010 VA examiner noted that it was highly questionable that if the right shoulder injury caused hypertension that it would take 50 years for this hypertension to cause a stroke.  The examiner also noted that there was no medical evidence documenting that the Veteran had hypertension within even five to ten years of incurring his right shoulder injury, noting that if the right shoulder injury actually caused the Veteran to develop hypertension, the Veteran would have had records of elevated blood pressure earlier in his life.  The examiner opined that the stroke "would have been due" to other factors like aging or probability of dyslipidemia or other metabolic disorders, but not because of the wound incurred in 1945.  The examiner also observed that the allegations of limb paralysis noted by R.M.C. were contradicted by photographs of the Veteran and findings on an April 2002 VA examination.  The VA examiner observed that the Veteran submitted pictures of himself in a sitting position and in a lateral position with the right upper extremity as support.  The examiner opined that if the involved extremity was in severe pain sufficient to cause hypertension, then the Veteran would not have been able to sustain such a position.  The VA examiner also noted that the VA examination report from April 2002 showed three out of five on manual muscle testing on all extremities (which is presumably inconsistent with complete paralysis).  Because the April 2010 VA examiner's opinion is based on a thorough review of the claims file and supported by a well-reasoned rationale that cites to specific evidence in the claims file, the Board finds this opinion to be highly probative.

The April 2011 VA examiner also opined that it was less as likely as not that the Veteran's service-connected right shoulder muscle injury contributed to the Veteran's cause of death or had a material influence to cause death, or aided or lent assistance to the production of death.  The VA examiner noted that the Veteran's death certificate states cardio-respiratory arrest secondary to senescence as the cause of death.  The examiner opined that the muscle injury could not have caused cardio-respiratory arrest, nor could it have contributed to senescence.  The examiner explained that, according to Wikipedia, senescence (or biological aging) is the change in the biology of an organism as it ages after its maturity.  She further explained that in layman's terms, this meant that the cause of death was due to cardio-respiratory arrest due to old age.  She noted that the contribution of the shoulder muscle injury to the Veteran's demise was, if at all attributable, only to the fact that he had limited range of motion of the right upper extremities, hence limited range of motion at a relatively young age.  The examiner also opined that the Veteran had other co-morbid conditions such as stroke and hypertension which could have been material to the Veteran's demise.  The Board finds this opinion is also based on a thorough review of the Veteran's claims file and is supported by a well-reasoned rationale that cites to specific medical evidence of record.  Accordingly, the Board finds this medical opinion to be highly probative.

At this time, the Board acknowledges the appellant's assertions that the Certificate of Death is obsolete and should not be considered, and in essence, that the other VA medical opinions of record should not be considered more probative than the certification by the attending private medical provider.  However, the Board finds that the Certificate of Death and VA medical opinions were provided by competent, licensed medical providers and the Board has no reason to doubt the competency of the conclusions contained therein.  As previously noted, the examiners rendered their conclusions based on their medical expertise after reviewing the claims file.  Additionally, the Court has declined to adopt the "treating physician rule".  That is, greater weight is not given to the opinions of treating physicians.  Instead, as previously noted, the Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton, supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Thus, the appellant's contentions in this regard are rejected.

In conclusion, the Board is cognizant of the Veteran's honorable service and the shrapnel wound injury to the shoulder sustained therein.  Nonetheless, the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  Here, there are two highly probative medical opinions that weigh against the appellant's appellate claim and one opinion weighing in favor of the claim that is of low probative value.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


